  Case 20-21112      Doc 27   Filed 03/10/21 Entered 03/10/21 13:25:17             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     20-21112
A. Scott Lewis and Linda Lewis             )
                                           )               Chapter: 13
                                           )
                                                           Honorable Jack Schmetterer
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 25, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Jack B. Schmetterer
Dated: March 10, 2021                                            United States Bankruptcy Judge
